DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11 and 21-26 are allowable. The restriction requirement between, as set forth in the Office action mailed on 12/24/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 11 recites, “A composite material comprising a matric composed of polytetrafluoroethylene, wherein the composite material contains fiber-containing filler particles, wherein the fiber-containing filler particles comprise two or more fibers which are at least partly enclosed in a solid particle comprising a polymer selected from the group consisting of polyphenylene sulfides, liquid-crystalline polymers, polyphenylene sulfones, polyether sulfones, thermoplastic polyimides, polyamidimides, epoxy resins, perfluoroalkoxy polymers and any mixtures of two or more of the abovementioned polymers, wherein the end of at least part of the fibers opposite the end enclosed in the solid particle projects from the solid particle and the fiber-containing filler particle has a maximum longitudinal dimension of 1000 µm an the fibers has a thickness of not more than 100 µm.” 
Should be replaced with
--A composite material comprising a matric composed of polytetrafluoroethylene, wherein the composite material contains fiber-containing filler particles, wherein the fiber-containing filler particles comprise two or more fibers which are at least partly enclosed in a solid particle comprising a polymer selected from the group consisting of polyphenylene sulfides, liquid-crystalline polymers, polyphenylene sulfones, polyether sulfones, thermoplastic polyimides, polyamidimides, epoxy resins, perfluoroalkoxy polymers and any mixtures of two or more of the abovementioned polymers, wherein the end of at least part of the fibers opposite the end enclosed in the solid particle projects from the solid particle and the fiber-containing filler particle has a maximum longitudinal dimension of 1000 µm and the fibers has a thickness of not more than 100 µm.--


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
ISEKI et al., the closest prior art of record, fails to teach wherein the end of at least part of the fibers opposite the end enclosed in the solid particle projects from the solid particle and the fiber-containing filler particle has a maximum longitudinal dimension of 1000 µm and the fibers have a thickness of not more than 100 µm. 
ISEKI teaches a fluorocarbon polymer composite comprises a fluorocarbon polymer and a filler in the form of powder, granules, beads, fiber, or the like. The fluorocarbon polymer is polytetrafluoroethylene (PTFE) and the filler includes glass fiber. The filler is further disclosed as being given a surface treatment utilizing polyphenylene sulfide. ISEKI’s invention does not satisfy the claim limitations of the present invention. Therefore, ISEKI fails to disclose or render obvious the present invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763